     Case 2:85-cv-04544-DMG-AGR Document 854 Filed 07/20/20 Page 1 of 29 Page ID
                                     #:39090


     MICHAEL J. STORTZ (SBN 139836)
 1   mstortz@akingump.com
     AKIN GUMP STRAUSS HAUER & FELD LLP
 2   580 California Street, Suite 1500
     San Francisco, CA 94104
 3   Telephone: 415-765-9500
     Facsimile: 415-765-9501
 4
     BRETT M. MANISCO (SBN 318351)
 5   bmanisco@akingump.com
     AKIN GUMP STRAUSS HAUER & FELD LLP
 6   1999 Avenue of the Stars, Suite 600
     Los Angeles, CA 90067-6022
 7   Telephone: 310.229.1000
     Facsimile: 310.229.1001
 8
 9   REFUGEE AND IMMIGRANT CENTER FOR
     EDUCATION AND LEGAL SERVICES
10   MANOJ GOVINDAIAH (Pro Hac Vice Forthcoming)
     manoj.govindaiah@raicestexas.org
11
12   ALDEA – THE PEOPLE’S JUSTICE CENTER
     BRIDGET CAMBRIA (Pro Hac Vice Forthcoming)
13   bridget@aldeapjc.org
14   Attorneys for Plaintiff-Intervenors
     B.L.N., D.F.L.G., and W.B.
15
16                          UNITED STATES DISTRICT COURT
17                        CENTRAL DISTRICT OF CALIFORNIA
18
19   JENNY L. FLORES, et al.,              Case No. 2:85-cv-04544-DMG-AGRx
20                                         [Judge: Hon. Dolly M. Gee]
21                      Plaintiffs,        PROPOSED INTERVENORS’ EX
                                           PARTE APLICATION FOR LEAVE
22        vs.                              TO INTERVENE
23
24   EDWIN MEESE, et al.,
25                      Defendants.
                                           Date Action Filed: July 11, 1985
26
27
28

          PROPOSED INTERVENORS’ EX PARTE APPLICATION FOR LEAVE TO INTERVENE
     Case 2:85-cv-04544-DMG-AGR Document 854 Filed 07/20/20 Page 2 of 29 Page ID
                                     #:39091



 1         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2         PLEASE TAKE NOTICE Proposed Plaintiff-Intervenors B.L.N., D.F.L.G., and
 3   W.B. (“Proposed Plaintiff-Intervenors”) by and through their counsel, Aldea – The
 4   People’s Justice Center and Refugee and Immigrant Center for Education and Legal
 5   Services (“RAICES”), two of the three non-profit organizations that provide direct
 6   representation to accompanied Flores Class Members1 detained at the Family
 7   Residential Centers (“FRCs”) will, and hereby do, move Ex Parte for an order granting
 8   Proposed Plaintiff-Intervenors leave to intervene in this action for purpose of
 9   enforcement of the Flores Settlement Agreement (the “Agreement”) as it pertains to
10   accompanied Class Members who are detained at FRCs, and appointment of co-counsel
11   to represent their interests going forward.
12         GROUNDS FOR EX PARTE MOTION: Proposed Plaintiff-Intervenors are
13   accompanied Flores Class Members who are detained by Immigration and Customs
14   Enforcement (“ICE”) together with their parents at the three FRCs, the Berks Family
15   Residential Center (“Berks”), Karnes County Residential Center (“Karnes”), and South
16   Texas Family Residential Center (“Dilley”), respectively. Under Rule 24(a)(2) of the
17   Federal Rules of Civil Procedure, Proposed Plaintiff-Intervenors are entitled to
18   intervene in this action as a matter of right for the purposes of protecting their rights in
19   the enforcement of the Agreement. Alternatively, permissive intervention is warranted
20   under F.R.C.P. Rule 24(b).
21         BASIS FOR MOTION: This Motion is based upon this Notice, the following
22   Memorandum of Points and Authorities, and upon the accompanying Declarations of
23   Manoj Govindaiah (“Govindaiah Decl.”), Andrea Meza (“Meza Decl.”) and Shalyn
24   Fluharty (“Fluharty Decl.”).
25
26
     1
      ALDEA – The People’s Justice Center and RAICES also represent the parents of the
27   accompanied Class Members being asked by the Government to sign any purported
28   consent to separate or waiver of Flores rights.
                                           i
          PROPOSED INTERVENORS’ EX PARTE APPLICATION FOR LEAVE TO INTERVENE
     Case 2:85-cv-04544-DMG-AGR Document 854 Filed 07/20/20 Page 3 of 29 Page ID
                                     #:39092



 1         EX PARTE PROCEDURAL COMPLIANCE: Pursuant to Local Rule 7-10.1,
 2   counsel for Proposed Plaintiff-Intervenors notified class counsel Peter Schey and
 3   Department of Justice Office of Immigration Litigation attorney Sarah Fabian via
 4   attempted telephone conferences and email on Monday, July 20, 2020 at 9:00 and 9:30
 5   a.m., to notify them of Proposed Plaintiff-Intervenors’ intent to submit an ex parte
 6   application request to intervene. Govindaiah Decl., ¶¶ 7-8; Ex. F, G. Counsel also
 7   communicated via email with Mr. Schey and Ms. Fabian regarding the proposed
 8   intervention on Thursday, July 16, 2020 and Friday July 17, 2020. Id. at ¶¶5-6, 8; Exs.
 9   D, E, G.
10         Ex parte relief is merited because “immediate and irreparable harm will occur if
11   there is any delay in obtaining relief.” Mission Power Engineering Co. v. Continental
12   Cas. Co., 883 F.Supp. 488, 490 (C.D.Cal. 1995). In the absence of an ex parte order on
13   this Motion, Proposed Plaintiff-Intervenors’ and other class members will be irreparably
14   harmed for the reasons as set forth in the Memorandum of Points and Authorities and
15   the Declarations of Manoj Govindaiah, Andrea Meza, Shalyn Fluharty, and Catherine
16   Trois filed herewith.
17                                     Respectfully submitted,
18    Dated: July 20, 2020             AKIN GUMP STRAUSS HAUER & FELD LLP
                                       Michael J. Stortz
19                                     Brett M. Manisco
20                                     THE REFUGEE AND IMMIGRANT CENTER
                                       FOR EDUCATION AND LEGAL SERVICES
21                                     Manoj Govindaiah (Pro Hac Pending)
22                                     ALDEA – THE PEOPLE’S JUSTICE CENTER
                                       Bridget Cambria (Pro Hac Pending)
23
24
                                       By           /s/ Michael J. Stortz
25                                                   Michael J. Stortz
                                                     Attorneys for Plaintiff-Intervenors
26                                                   B.L.N., D.F.L.G., and W.B.
27
28
                                          ii
          PROPOSED INTERVENORS’ EX PARTE APPLICATION FOR LEAVE TO INTERVENE
     Case 2:85-cv-04544-DMG-AGR Document 854 Filed 07/20/20 Page 4 of 29 Page ID
                                     #:39093


                                          TABLE OF CONTENTS
 1
     I.      INTRODUCTION/SUMMARY OF ARGUMENT ........................................ 1
 2
     II.     FACTUAL BACKGROUND .......................................................................... 2
 3
             A.  STATEMENT OF FACTS ..................................................................... 2
 4           B.  CURRENT STATUS ............................................................................. 8
 5   III.    ARGUMENT ................................................................................................. 13
 6           A.  LEGAL STANDARD.......................................................................... 13
             B.  INTERVENTION SHOULD BE GRANTED UNDER RULE 24(A).16
 7
                 1.   The Motion to Intervene is timely. ............................................ 16
 8               2.   The Proposed Intervenors have an interest relating to the
                      subject of the litigation.............................................................. 17
 9
                 3.   The interests of the Proposed Intervenors will be practically
10                    impaired if intervention is not granted. ..................................... 17
                 4.   Current representation of the Plaintiff-Intervenors’ interests is
11                    inadequate. ................................................................................ 18
12           C.  INTERVENTION SHOULD BE GRANTED UNDER RULE 24(B).22
13   IV.     CONCLUSION.............................................................................................. 22
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            iii
            PROPOSED INTERVENORS’ EX PARTE APPLICATION FOR LEAVE TO INTERVENE
     Case 2:85-cv-04544-DMG-AGR Document 854 Filed 07/20/20 Page 5 of 29 Page ID
                                     #:39094



 1                                           TABLE OF AUTHORITIES

 2                                                                                                                     Page(s)
 3   Cases
 4   Beckman Indus., Inc., v. International Ins. Co.,
 5      966 F.2d 470 (9th Cir. 1992) ...................................................................................... 14
 6   County of Fresno v. Andrus,
 7     622 F.2d 436 (9th Cir. 1980) ...................................................................................... 15

 8   Donnelly v. Glickman,
       159 F.3d 405 (9th Cir. 1998) ...................................................................................... 14
 9
10   Flores v. Barr,
        Order Granting TRO (March 28, 2020).................................................................... 8, 9
11
     Flores v. Barr,
12
        Order (June 26, 2020) ............................................................................................. 8, 13
13
     Flores v. Johnson,
14      212 F. Supp. 3d at 877 ................................................................................................ 20
15
     Flores v. Lynch,
16      828 F.3d 898 (9th Cir. 2016) ...................................................... 2, 3, 4, 6, 7, 18, 19, 21
17   Flores v. Sessions,
18      394 F. Supp. 3d at 1070 .............................................................................................. 20

19   Forest Conservation Council v. U.S. Forest Service,
       66 F.3d 1489 (9th Cir. 1995) ...................................................................................... 16
20
21   Kootenai Tribe of Idaho v. Veneman,
       313 F.3d 1094 (9th Cir. 2002) .................................................................................... 22
22
     League of United Latin Am. Citizens v. Wilson,
23
        131 F.3d 1297 (9th Cir. 1997) .............................................................................. 14, 15
24
     United States ex rel. McGough v. Covington Techs. Co.,
25     967 F.2d 1391 (9th Cir.1992) ..................................................................................... 15
26
     NAACP v. New York,
27     413 U.S. 345, 93 S. Ct. 2591, 37 L. Ed. 2d 648 (1973) ....................................... 14, 15
28
                                            iv
            PROPOSED INTERVENORS’ EX PARTE APPLICATION FOR LEAVE TO INTERVENE
     Case 2:85-cv-04544-DMG-AGR Document 854 Filed 07/20/20 Page 6 of 29 Page ID
                                     #:39095



 1   Nw. Forest Res. Counsel v. Glickman,
       82 F.3d 825 (9th Cir. 1996) .................................................................................. 14, 16
 2
     O.M.G. v. Wolf,
 3     No. 1:20-cv-786-JEB (D.D.C. March 2020) ................................................................ 8
 4
     Pellegrino v. Nesbit,
 5      203 F.2d 463 (9th Cir. 1953) ...................................................................................... 15
 6   Smith v. L.A. Unified Sch. Dist.,
 7     830 F.3d 843 (9th Cir. 2016) ................................................................................ 16, 17
 8   Standard Fire Ins. Co. v. Knowles,
 9      133 S. Ct. 1345 (2013) ................................................................................................ 14

10   United Airlines, Inc. v. McDonald,
       432 U.S. 385 (1977) .................................................................................................... 15
11
12   United States v. Alisal Water Corp.,
       370 F.3d 915 (9th Cir. 2004) ...................................................................................... 16
13
     United States v. City of Los Angeles,
14
       288 F.3d 391 (9th Cir. 2002) ...................................................................................... 16
15
     United States v. Oregon,
16     745 F.2d 550 (9th Cir. 1984) ................................................................................ 15, 16
17
     United States v. Washington,
18     86 F.3d 1499 (9th Cir. 1996) ................................................................................ 14, 15
19   Westcherster Fire Ins. Co. v. Mendez,
20     585 F (9th Cir. 2009) .................................................................................................. 14
21   Statutes
22   8 U.S.C. § 1182 ................................................................................................................ 11
23
     Other Authorities
24
     8 C.F.R. § 1236.3 ......................................................................................................... 9, 11
25
     Federal Rule of Civil Procedure 23 ................................................................................. 14
26
27   Federal Rule of Civil Procedure 24 ..................................................................... 14, 16, 22
28
                                            v
            PROPOSED INTERVENORS’ EX PARTE APPLICATION FOR LEAVE TO INTERVENE
     Case 2:85-cv-04544-DMG-AGR Document 854 Filed 07/20/20 Page 7 of 29 Page ID
                                     #:39096



 1                   MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.    INTRODUCTION/SUMMARY OF ARGUMENT
 3         Proposed Plaintiff-Intervenors are: B.L.N., a child who will turn two years of age
 4   next month, who is detained at the Berks Family Residential Center with both of his
 5   parents; D.F.L.G., a one-year old child, who is detained at the Karnes County
 6   Residential Center with his parents; and W.B., an 8-year old child who is on her ninth
 7   week of treatment for Tuberculosis and experiencing side effects as a result of
 8   medication prescribed while detained at the South Texas Family Residential Center with
 9   her mother. Their interests, which are shared by other accompanied Class Members, are
10   not adequately represented and irretrievably at odds with the inexplicable objective of
11   class counsel to develop a protocol that waives their right to release under the
12   Agreement and delays their release from a house “‘on fire[].’” June 26, 2020 Order
13   [Doc. # 834].
14         While any waiver protocol would likely violate due process rights of Proposed
15   Plaintiffs-Intervenors and other accompanied Class Members, the current conditions at
16   the FRCs present an intolerable risk of irreparable injury. Id. The Court has recognized
17   that the FRCs are “‘on fire’” as a result of the current COVID-19 pandemic, and that
18   “there no more time for half measures.” Id. Proposed Plaintiffs-Intervenors therefore
19   seek an order immediately granting them leave to intervene to protect their interests in
20   full compliance with the Court’s orders and release from the FRCs, where those
21   interests are not adequately presented – and indeed, have been repeatedly dismissed and
22   ignored – by current class counsel.
23         Specifically, Proposed Plaintiff-Intervenors request that this Court grant them
24   leave to intervene so that they may: (i) protect their interests in the enforcement of the
25   Agreement; (ii) address the adequacy of class counsel and seek appointment of co-
26   counsel to represent the interests of accompanied Class Members detained by the
27   Government at the FRCs; (iii) address Proposed Plaintiffs-Intervenors’ request for
28
                                          1
          PROPOSED INTERVENORS’ EX PARTE APPLICATION FOR LEAVE TO INTERVENE
     Case 2:85-cv-04544-DMG-AGR Document 854 Filed 07/20/20 Page 8 of 29 Page ID
                                     #:39097



 1   reconsideration of the extension of the July 17, 2020 release deadline, and to address
 2   any requests for subsequent extension; and (iv) address any proposed waiver protocol.
 3   II.    FACTUAL BACKGROUND
 4          A.    STATEMENT OF FACTS
 5          The Flores litigation is in an unusual procedural posture. The case was settled 23
 6   years ago by consent decree (the “Agreement”) which now governs the treatment of
 7   detained immigrant children by the United States government; however, the Defendants
 8   have rarely, if ever, been in full compliance with all of its terms. As this Court is well
 9   aware, class counsel has been litigating various motions to enforce different provisions
10   of the Agreement and the Defendants’ non-compliance for many years. The Defendants,
11   Acting Secretary of Homeland Security Chad Wolf, the U.S. Department of Homeland
12   Security and its subordinate entities, U.S. Immigration and Customs Enforcement and
13   U.S. Customs and Border Protection, as well as the U.S. Department of Health and
14   Human Services’ Office of Refugee Resettlement (collectively, the “Government”)
15   continue to be bound by the terms of the Agreement.
16          In 2014, the Government increased the practice of detaining children with their
17   parents, and further litigation ensued with regard to enforcement of the Agreement and
18   the scope of the Class. On July 24, 2015, the Court found that the Agreement
19   encompasses both accompanied and unaccompanied minors. July 24, 2015 Order [Doc.
20   # 177]. As a result, the Court ordered the Government to release Class Members subject
21   to specific provisions of the Agreement while they await the results of their immigration
22   proceedings. This finding that accompanied children in immigration detention are
23   unambiguously Class Members was upheld by the United States Court of Appeals for
24   the Ninth Circuit. Flores v. Lynch, 828 F.3d 898 (9th Cir. 2016). In its opinion, the
25   Ninth Circuit stated:
26          We agree with the district court that “[t]he plain language of the Agreement
27          clearly encompasses accompanied minors.” First, the Settlement defines
28
                                           2
           PROPOSED INTERVENORS’ EX PARTE APPLICATION FOR LEAVE TO INTERVENE
     Case 2:85-cv-04544-DMG-AGR Document 854 Filed 07/20/20 Page 9 of 29 Page ID
                                     #:39098



 1            minor as “any person under the age of eighteen (18) years who is detained
 2            in the legal custody of the INS”; describes its scope as setting “nationwide
 3            policy for the detention, release, and treatment of minors in the custody of
 4            the INS”; and defines the class as “[a]ll minors who are detained in the
 5            legal custody of the INS.” Settlement ¶¶ 4, 9, 10. Second, as the district
 6            court explained, “the Agreement provides special guidelines with respect to
 7            unaccompanied minors in some situations” and “[i]t would make little
 8            sense to write rules making special reference to unaccompanied minors if
 9            the parties intended the Agreement as a whole to be applicable only to
10            unaccompanied minors.” See id. ¶ 12(A) ("The INS will segregate
11            unaccompanied minors from unrelated adults."); id. ¶ 25 (“Unaccompanied
12            minors arrested or taken into custody by the INS should not be transported
13            by the INS in vehicles with detained adults except . . . .”). Third, as the
14            district court reasoned, “the Agreement expressly identifies those minors to
15            whom the class definition would not apply”—emancipated minors and
16            those who have been incarcerated for a criminal offense as an adult; “[h]ad
17            the parties to the Agreement intended to exclude accompanied minors from
18            the Agreement, they could have done so explicitly when they set forth the
19            definition of minors who are excluded from the Agreement.” See id. ¶ 4.
20   Id. at 905-06. Proposed Plaintiff-Intervenors here seek only to have their own interests
21   in the rights that arise from the four corners of the Agreement represented before the
22   Court.
23            On June 27, 2017, the Court held that the Government was failing to comply with
24   its obligations under the Agreement due to the excessive length of detention of
25   accompanied Class Members with their parents in FRCs in undisputedly secure,
26   unlicensed facilities for up to eight months—well beyond the five-day time limit or the
27   exception of 20 days previously authorized in times of emergency or influx. June 27,
28
                                          3
          PROPOSED INTERVENORS’ EX PARTE APPLICATION FOR LEAVE TO INTERVENE
     Case 2:85-cv-04544-DMG-AGR Document 854 Filed 07/20/20 Page 10 of 29 Page ID
                                     #:39099



 1    2017 Order [Doc. # 363]. The Court ordered the Government to appoint a Juvenile
 2    Coordinator to oversee compliance with the Agreement, but the Court warned that if
 3    conditions did not improve to reach substantial compliance with the Agreement within
 4    one year of the Juvenile Coordinator’s appointment, the Court would reconsider the
 5    Plaintiffs’ request to appoint an Independent Monitor. Id. In its Order, the Court
 6    reiterated and quoted its previous July 24, 2015 order, which stated, “‘[t]he fact that the
 7    family residential centers cannot be licensed by an appropriate state agency simply
 8    means that, under the Agreement, Class Members cannot be housed in these facilities
 9    except as permitted by the Agreement.’ July 24, 2015 Order, 212 F. Supp. 3d at 877.” Id.
10    The Court further stated that, “[f]or the reasons already discussed in previous orders and
11    since Plaintiffs have satisfied their burden, the Court once again finds that because the
12    family residential centers are secure, unlicensed facilities, Defendants cannot be deemed
13    in substantial compliance with the Agreement.” Id. The FRCs remain secure, unlicensed
14    facilities through the present day.
15          On July 9, 2018, the Court denied the Government’s request to exempt family
16    detention centers from the requirement that facilities detaining children be licensed by
17    an appropriate state agency so that it could continue to detain accompanied children
18    together with their parents in violation of the Agreement and previous court rulings. July
19    9, 2018 Order [Doc. # 455]. Noting “persistent problems” with the Government’s
20    compliance with the Agreement, on July 27, 2018 the Court issued the Minutes of a
21    Status Conference and Plaintiffs’ Motion to Enforce, and called for the appointment of a
22    Special Master/Independent Monitor. July 27, 2018 Minutes [Doc. # 469]. On October
23    5, 2018, the Court appointed Andrea Sheridan Ordin as the Independent Monitor tasked
24    with ensuring the Government’s compliance with the Court’s orders and other
25    oversight. October 5, 2018 Order [Doc. # 494].
26          On March 26, 2020, Plaintiffs filed a request for a temporary restraining order
27    and preliminary injunction to enforce the Agreement on behalf of both unaccompanied
28
                                           4
           PROPOSED INTERVENORS’ EX PARTE APPLICATION FOR LEAVE TO INTERVENE
     Case 2:85-cv-04544-DMG-AGR Document 854 Filed 07/20/20 Page 11 of 29 Page ID
                                     #:39100



 1    Class Members in the custody of the Office of Refugee Resettlement (“ORR”) and
 2    accompanied Class Members detained by ICE at the FRCs in light of the COVID-19
 3    pandemic. Emergency Ex Parte Application for a Temporary Restraining Order [Doc. #
 4    733]. Recognizing the risk of the emergent COVID-19 crisis to detained accompanied
 5    Class Members, the Court issued a TRO on March 28, 2020 ordering the Government
 6    to: (1) make every effort to promptly and safely release Class Members in accordance
 7    with Paragraphs 14 and 18 of the Agreement and the Court’s prior orders; (2) submit to
 8    inspections by the ICE Juvenile Coordinators; (3) provide evidentiary snapshots to the
 9    Court, the Independent Monitor, and class counsel; and (4) show cause by April 10,
10    2020, why the Court should not grant Plaintiffs’ motion for preliminary injunction.
11    March 28, 2020 Order [Doc. # 740].
12          On April 10, 2020, the Court extended the TRO for an additional 14 days, and
13    ordered the Government to Show Cause by April 24, 2020 why a preliminary injunction
14    should not issue requiring the Government to make and record continuous efforts to
15    release Class Members and enjoining the Government from keeping minors who have
16    suitable custodians in congregate custody “due to ICE’s unexplained failure to release
17    these minors within 20 days, especially given the emergent circumstances and the
18    Court’s prior orders requiring the same (see, e.g., July 24, 2015 Order [Doc. # 177],
19    June 27, 2017 Order [Doc. # 363], July 9, 2018 Order [Doc. # 455], July 30, 2018 Order
20    [Doc. # 470]).” April 10, 2020 Order [Doc. #768]. The Court further ordered that the
21    Government “shall make every effort to promptly and safely release Class Members in
22    accordance with Paragraphs 14 and 18 of the FSA and the Court’s prior orders (see, e.g.,
23    July 24, 2015 Order [Doc. # 177], June 27, 2017 Order [Doc. # 363], July 9, 2018 Order
24    [Doc. # 455], July 30, 2018 Order [Doc. # 470]).”
25          On April 24, 2020, the Court found inter alia that “Plaintiffs have raised
26    significant concerns by a preponderance of the evidence about each FRC’s ability to
27    provide safe and sanitary conditions.” April 24, 2020 Order [Doc. #784] at 6. Moreover,
28
                                           5
           PROPOSED INTERVENORS’ EX PARTE APPLICATION FOR LEAVE TO INTERVENE
     Case 2:85-cv-04544-DMG-AGR Document 854 Filed 07/20/20 Page 12 of 29 Page ID
                                     #:39101



 1    the Court found “that ICE did not seek or obtain formal waivers from detained parents
 2    of their children’s Flores rights” during ICE’s “binary choice” interviews in mid-May
 3    2020. May 22, 2020 Order [Doc. # 799]. However, the Court specifically noted “those
 4    conversations caused confusion and unnecessary emotional upheaval and did not appear
 5    to serve the agency’s legitimate purpose of making continuous individualized inquiries
 6    regarding efforts to release minors.” Id. The Court ordered continued heightened
 7    monitoring of the FRCs based on ICE’s lack of compliance with Paragraph 12 and
 8    Exhibit 1 of the Agreement, and ordered ICE to “continue to make every effort to
 9    promptly and safely release Class Members who have suitable custodians in accordance
10    with Paragraphs 14 and 18 of the FSA and the Court’s prior orders, including those
11    categorized as “MPP,” participants in class litigation, “pending IJ hearing/decision” or
12    “pending USCIS response,” absent a specific and individualized determination that they
13    are a flight risk or a danger to themselves or others, or a proper waiver of Flores rights
14    (see, e.g., July 24, 2015 Order [Doc. # 177], June 27, 2017 Order [Doc. # 363], July 9,
15    2018 Order [Doc. # 455], July 30, 2018 Order [Doc. # 470]).”
16          On May 22, 2020, the Court noted that ICE in particular “continues to show lack
17    of compliance with Paragraph 18 of the FSA, which requires Defendants to “make and
18    record the prompt and continuous efforts on its part toward family reunification and the
19    release of the minor.’ Flores Agreement at ¶ 18 [Doc. # 101],” and further that ICE’s
20    report “fails to show how ICE has cured the deficiencies already identified by the Court
21    in its April 24, 2020 Order.” May 22, 2020 Minutes [Doc. # 799] The Court expressed
22    its concern with the implementation of public health guidances at the Family Residential
23    Centers (FRCs), given the declarations submitted by Plaintiffs showing that there are
24    minors in custody with pre-existing medical conditions and that conditions remain
25    unsafe and crowded—despite reduced populations—at each FRC. Id. The Court
26    ordered, inter alia, that the “ICE Juvenile Coordinator shall provide specific
27    explanations for the continued detention of each minor detained at an FRC beyond 20
28
                                           6
           PROPOSED INTERVENORS’ EX PARTE APPLICATION FOR LEAVE TO INTERVENE
     Case 2:85-cv-04544-DMG-AGR Document 854 Filed 07/20/20 Page 13 of 29 Page ID
                                     #:39102



 1    days and review each explanation with the Independent Monitor, Andrea Ordin, before
 2    submitting the updated report to the Court,” and ordered the parties to “meet and confer
 3    regarding the adoption and implementation of proper written advisals and other
 4    protocols to inform detained guardians about minors’ rights under the Agreement and
 5    obtain information regarding available sponsors.” Id. The Court further ordered
 6    enhanced monitoring of the FRCs by Dr. Paul Wise and Independent Monitor Andrea
 7    Ordin. Id.
 8          On June 26, 2020, after receiving interim reports from the Special Monitor and
 9    court-appointed medical expert, Dr. Paul Wise, Juvenile Monitors, and an amicus curiae
10    brief filed by Aldea – The People’s Justice Center, Proyecto Dilley, and RAICES,2 the
11    Court entered an order stating that “[a]lthough progress has been made, the Court is not
12    surprised that COVID-19 has arrived at both the FRCs and ORR facilities, as health
13    professionals have warned all along that individuals living in congregate settings are
14    more vulnerable to the virus” concluding that “[t]he FRCs are ‘on fire’ and there is no
15    more time for half measures.” June 26, 2020 Order [Doc. # 833.]
16          The Court ordered that:
17          given the severity of the outbreak in the counties in which FRCs are
18          located and the Independent Monitor’s and Dr. Wise’s observations of non-
19          compliance or spotty compliance with masking and social distancing rules,
20          renewed and more vigorous efforts must be undertaken to transfer Class
21          Members residing at the FRCs to non-congregate settings through one of
22          two means: (1) releasing minors to available suitable sponsors or other
23
24    2
       The non-profit organizations directly representing accompanied Class Members and
25    their parents filed a joint amicus curiae brief with evidence that counsel for amici
26    believed was vital for the Court’s consideration, after determining that they could no
      longer work directly with Flores class counsel given Mr. Schey’s advocacy for and
27    insistence on implementing a coercive family separation process. See Declaration of
28    Andrea Meza, ¶¶ 25-26.
                                           7
           PROPOSED INTERVENORS’ EX PARTE APPLICATION FOR LEAVE TO INTERVENE
     Case 2:85-cv-04544-DMG-AGR Document 854 Filed 07/20/20 Page 14 of 29 Page ID
                                     #:39103



 1           non-congregate settings with the consent of their adult guardians/parents;
 2           or (2) releasing the minors with their guardians/parents if ICE exercises its
 3           discretion to release the adults or another Court finds that the conditions at
 4           these facilities warrant the transfer of the adults to non-congregate settings.
 5    Id. The Court emphasized that “the foregoing efforts shall be undertaken with all
 6    deliberate speed[.]” Id. (emphasis in original). The Court further ordered that “ICE
 7    must also urgently implement the protocols recommended by the CDC, rather than
 8    hiding behind unevenly implemented written protocols, in order to comply with its
 9    obligation to provide safe and sanitary conditions for Class Members.” Id. (emphasis in
10    original).
11           B.      CURRENT STATUS
12           The Court’s most recent order instructed the Government to do three things: 1)
13    Release all Class Members by July 17, 2020; 2) “with all deliberate speed”; and 3)
14    implement increased protections, as recommended by the CDC, the Independent
15    Monitor, and Dr. Wise. Flores v. Barr, June 26, 2020 Order [Doc. # 833]. Since the
16    filing of Plaintiffs’ initial Motion to for Preliminary Injunction in March 2020 due to the
17    COVID-19 pandemic, this Court has ordered the Government on three separate
18    occasions to release Class Members “without unnecessary delay,” and has made clear
19    that the Government violates the Agreement through the unnecessary delay in their
20    release without reason. Flores v. Barr, Order Granting TRO, (March 28, 2020) [Doc. #
21    740]. Despite the increasing urgency of COVID-19’s spread, including the at least 79
22    positive COVID-19 cases of detainees and staff at the FRCs as of July 15, 20203, and
23    the clear demonstration of the Government’s inability to prevent the spread of infectious
24
25    3
        The government has been required to file notices of positive COVID-19 cases for all 3 FRCs in
26    O.M.G. v. Wolf, No. 1:20-cv-786-JEB (D.D.C. March 2020). The count of at least 79 detainees and
      staff testing positive is a cumulative total based on the following notices filed in O.M.G.: Doc. 93,
27    Doc. 90, Doc. 86, Doc. 82, Doc. 81, Doc. 80, Doc. 79, Doc. 77, Doc. 75, Doc. 73, Doc.
28    70, and Doc. 69.
                                           8
           PROPOSED INTERVENORS’ EX PARTE APPLICATION FOR LEAVE TO INTERVENE
     Case 2:85-cv-04544-DMG-AGR Document 854 Filed 07/20/20 Page 15 of 29 Page ID
                                     #:39104



 1    diseases in the FRCs in general, the Government has neither complied with the Court’s
 2    order to release Class Members nor has it complied with its regulatory requirement to
 3    evaluate release of family units together. See 8 C.F.R. § 1236.3(b)(2). Further, there is
 4    no evidence that the Government has even attempted to comply with the Court’s order
 5    to “urgently enforce its existing COVID-19 protocols.” June 26, 2020 Order at 4. To the
 6    contrary, the evidence that the Government is failing to comply with the Court’s order
 7    has only grown. The South Texas Family residential Center violated its own COVID-19
 8    protocols regarding social distancing and the use of PPE during an all-facility Fourth of
 9    July Party. See Declaration of Shalyn Fluharty, ¶ 43. As COVID-19 spreads unchecked
10    through the FRCs, the Government continues to refuse to explain its failures to comply
11    with the Court’s repeated orders either to release the Class Members or to implement
12    adequate safety procedures.
13          The Court has made clear in each of its orders that its primary concern is for the
14    children confined to the FRCs who are in imminent danger of infection with COVID-
15    19. The purpose of the Court’s previous orders since the pandemic outbreak has been to
16    prevent “irreparable harm” to the lives and safety of children in the Government’s care
17    as well as to the communities surrounding the FRCs, finding that mere “financial and
18    administrative concerns” are not sufficient justification for the Government’s failures to
19    promptly release or otherwise take action to protect Class Members when “public health
20    and safety in the midst of pandemic” are at stake. Flores v. Barr, Order Granting TRO,
21    (March 28, 2020) [Doc. # 740].4 In defiance of this finding, the Government, rather than
22    working to release Class Members in an orderly manner or addressing ongoing failures
23    to implement basic safety measures to prevent the spread of COVID-19, has instead
24
            4
25             Proposed Plaintiffs-Intervenors submit herewith the Declaration of Catherine
      Troisi, Ph.D., Assocate Professor in the Department of Management, Policy and
26    Community Helath and Department of Epidemiology, Human Genetics, and
      Environmental Sciences and Center for Infectious Diseases at the University of Texas
27    Health Science Center. As set forth in full therein, any additional time in FRCs will
      increase the probability that a child will be exposed to the SARS-Cov-2 virus and
28    become infected.
                                           9
           PROPOSED INTERVENORS’ EX PARTE APPLICATION FOR LEAVE TO INTERVENE
     Case 2:85-cv-04544-DMG-AGR Document 854 Filed 07/20/20 Page 16 of 29 Page ID
                                     #:39105



 1    engaged class counsel to focus their time and energy on drafting administrative
 2    protocols for the waiver of Class Members’ rights, a process which: (1) is certain to
 3    further unnecessary delay of the release of Class Members beyond this Court’s July 17,
 4    2020 deadline, as no agreed-upon waiver protocol has yet been presented to Class
 5    Members, their parents, or legal counsel; (2) has not been shown to comply with the
 6    existing Agreement and applicable portions of the INA; and (3) has not been shown to
 7    afford Class Members and their parents due process of law.
 8          There has been no explanation from the Government for its decision to disregard
 9    the Court’s mandate of prompt and orderly release with immediate implementation of
10    existing safety protocols at the FRCs, in favor of advocating for the first-time
11    implementation of a completely untested and unvetted waiver protocol during a
12    pandemic. Any reason the Government could put forward would not outweigh the
13    urgent requirements of public health and safety. Moreover, this waiver protocol, the
14    terms of which are secret as of Saturday, July 18, 2020, with no input from child welfare
15    advocates, or experts on the profound harm of separation, and over the objections of the
16    the Plaintiff-Intervenors to the coercive and involuntary nature of any consent to
17    separate or waiver of rights under the Agreement.
18          On July 17, 2020, 94 child welfare, health, and safety experts including the
19    American Academy of Child and Adolescent Psychiatry, the Buffett Early Childhood
20    Institute at the University of Nebraska, the Child Welfare League of America, the
21    Children’s Defense Fund, the National Association for Children's Behavioral Health,
22    National Association of Pediatric Nurse Practitioners, and many more organnizations
23    signed on to a letter to ICE Acting Director Matthew Albence to call upon the
24    Government to safely and immediately release all children together with their families
25    from the FRCs.5 Also, on July 17, 2020, 120 non-governmental organizations, including
26
            5
             https://www.childrensdefense.org/wp-content/uploads/2020/07/Free-the-
27    Families-and-Promote-Family-Unity-Letter.pdf
28
                                           10
           PROPOSED INTERVENORS’ EX PARTE APPLICATION FOR LEAVE TO INTERVENE
     Case 2:85-cv-04544-DMG-AGR Document 854 Filed 07/20/20 Page 17 of 29 Page ID
                                     #:39106



 1    Amnesty International, the Women’s Refugee Commission, Physicians for Human
 2    Rights, National Youth Law Center and many others signed a letter signed a letter to
 3    Acting DHS Secretary Chad Wolf and Acting ICE Director Matthew Albence calling for
 4    accompanied Class Members detained at FRCs to be released with their parents, citing
 5    the dangers of COVID-19 and the harm of family separation.6
 6          Separate and apart from the Agreement itself, the Government has an affirmative
 7    obligation pursuant to applicable federal regulations to evaluate the simultaneous
 8    release of the Plaintiff-Intervenors (accompanied Class Members) and their parent(s) in
 9    its discretion. See 8 U.S.C. § 1182(d)(5)(A) (providing for parole “for urgent
10    humanitarian reasons or significant public benefit”); 8 C.F.R. § 1236.3(b)(2). It is clear
11    that the Government has already decided, with no reasoned explanation, that it has no
12    intention of exercising its discretion to release Proposed Plaintiff-Intervenors together
13    with their parents. The Court specifically included in its June 26, 2020 Order its concern
14    that Class Members remain detained “for arbitrary and inconsistent reasons” due to
15    “incomplete, infrequent, and at times, inaccurate, parole determinations.” June 26, 2020
16    Minute Order at 2. Despite the expressed concerns of the Court, independent legal and
17    medical monitors, and Class Members themselves, the Government and class counsel
18    remain engaged in an administrative exercise to develop a waiver protocol.
19          Proposed Plaintiff-Intervenors are currently awaiting the decision of United States
20    District Court Judge James E. Boasberg sometime this week as to whether that court
21    will order the release of the detained families together based on the Constitutional rights
22    of the parents and their children.
23          Plaintiff-Intervenors have made their positions clear to both the Government and
24    class counsel throughout the duration of this crisis. Plaintiff-Intervenors’ concern tracks
25    exactly with that of the Court’s—maintaining public health and safety and ensuring that
26
27          6
              https://www.amnestyusa.org/press-releases/leading-ngos-call-on-ice-to-stop-
28    family-separation/
                                           11
           PROPOSED INTERVENORS’ EX PARTE APPLICATION FOR LEAVE TO INTERVENE
     Case 2:85-cv-04544-DMG-AGR Document 854 Filed 07/20/20 Page 18 of 29 Page ID
                                     #:39107



 1    childrens’ lives are not endangered. Class Members’ concerns regarding the
 2    Government’s and class counsel’s blind focus on developing a waiver protocol, while
 3    failing to simultaneously implement strict and stringent safety procedures at the FRCs
 4    or prompt release, have remained consistently unaddressed. It is unclear why class
 5    counsel is advocating for consent to separate the Plaintiffs-Intervenors from their
 6    accompanying parents or a waiver of their rights under the Agreement that would
 7    inevitably lead to indefinite detention in unsafe, unsanitary, and unlicensed conditions
 8    during a pandemic as the sole alternative. It is the Government’s obligation to comply
 9    with the Agreement. At no time, to the Plaintiff-Intervenors knowledge or that of their
10    counsel, has the Government considered any other avenues for it to be in compliance
11    with the Agreement other than forcing a binary choice between family separation or
12    exposure to COVID-19 upon them. For example, the Government could come up with a
13    plan to transfer the Plaintiff-Intervenors and their accompanying parents to non-
14    congregate facilities that are licensed and non-secure. The Government has had 23 years
15    to create and develop such facilities and numerous recommendations from this Court to
16    do so.
17             For the longest detained accompanied Class Members at the FRCs, the
18    Government has had up to eleven months to come up with a solution, and even since the
19    beginning of the pandemic, they have had five months – far in excess of the 20 days
20    which they are permitted to detain children. They have not even tried to do so, and the
21    Plaintiff-Intervenors should not pay the price for the Government’s failure with their
22    lives or their health.7
23             Most recently, in a filing submitted after hours on Wednesday, July 15, 2020,
24    without consultation with or the consent of any of the accompanied Class Members
25
26             7
               See Flores v. Barr, June 26, 2020 Order [Doc. #363](“This purported lack of
27    institutional resources to screen is no excuse for non-performance. Defendants entered
      into the Flores Agreement and now they do not want to perform—but want this Court to
28    bless the breach. That is not how contracts work.”)
                                           12
           PROPOSED INTERVENORS’ EX PARTE APPLICATION FOR LEAVE TO INTERVENE
     Case 2:85-cv-04544-DMG-AGR Document 854 Filed 07/20/20 Page 19 of 29 Page ID
                                     #:39108



 1    detained with their parents at the three FRCs, class counsel stipulated with the
 2    Government to extend the July 17, 2020 deadline for release ordered by the Court. Thus,
 3    class counsel has sought, jointly with the Government, the extension of his own
 4    clients’ detention at facilities with active COVID-19 outbreaks. Proposed Plaintiff-
 5    Intervenors therefore request intervention for the limited purpose of ensuring that that
 6    their interests are protected, that their rights are advocated for, that orders given to
 7    preserve their lives and well-being are enforced, and that their concerns are not ignored
 8    to the detriment of their own health and safety and that of the public. The emergent
 9    nature of these warnings cannot be understated as with each update by government
10    counsel more children, more parents, and more detention staff become infected with
11    COVID-19.
12    III.    ARGUMENT
13            Plaintiff-Intervenors, three accompanied Class Members detained with their
14    parents at the three FRCs, respectfully request that the Court grant them leave to
15    intervene so that they may: (i) protect their interests in the enforcement of the
16    Agreement; (ii) address the adequacy of class counsel and seek appointment of co-
17    counsel to represent the interests of accompanied Class Members detained by the
18    Government at the FRCs; (iii) address Proposed Plaintiffs-Intervenors’ request for
19    reconsideration of the extension of the July 17, 2020 release deadline, and to address
20    any requests for subsequent extension; and (iv) address any proposed waiver protocol.
21            A.    LEGAL STANDARD
22            In order “to protect class members and fairly conduct the action[,]” Rule
23    23(d)(1)(B)(iii) expressly authorizes the Court to issue orders providing class members
24    “the opportunity to signify whether they consider the representation fair and adequate,
25    to intervene and present claims or defenses or to otherwise come into the action. Rule
26    24 provides one such procedural vehicle for class members to address their concerns.
27    “[M]embers of a class have a right to intervene if their interests are not adequately
28
                                             13
             PROPOSED INTERVENORS’ EX PARTE APPLICATION FOR LEAVE TO INTERVENE
     Case 2:85-cv-04544-DMG-AGR Document 854 Filed 07/20/20 Page 20 of 29 Page ID
                                     #:39109



 1    represented by existing parties[.]” Standard Fire Ins. Co. v. Knowles, 133 S. Ct. 1345,
 2    1349 (2013) (quoting Newberg on Class Actions).
 3          Rule 24 provides that intervention may be allowed as of right or permissively;
 4    here, proposed Plaintiff-Intervenors request intervention on both grounds. The Ninth
 5    Circuit has held that a district court must grant a motion to intervene as of right pursuant
 6    to Rule 24(a)(2), “if four criteria are met: timeliness, an interest relating to the subject of
 7    the litigation, practical impairment of an interest of the party seeking intervention if
 8    intervention is not granted, and inadequate representation by the parties to the action.”
 9    United States v. Washington, 86 F.3d 1499, 1503 (9th Cir. 1996). These factors are
10    construed broadly in favor of intervention. See id.; see also Donnelly v. Glickman, 159
11    F.3d 405, 409 (9th Cir. 1998); League of United Latin Am. Citizens v. Wilson, 131 F.3d
12    1297, 1302 (9th Cir. 1997); Nw. Forest Res. Counsel v. Glickman, 82 F.3d 825, 836
13    (9th Cir. 1996).8
14          Timeliness is a threshold requirement for application to intervene as a matter of
15    right. League of United Latin Am. Citizens, 131 F.3d at 1302; see also NAACP v. New
16    York, 413 U.S. 345, 369, 93 S. Ct. 2591, 37 L. Ed. 2d 648 (1973). If a motion to
17    intervene is not timely, the court need not consider the other factors in
18    denying intervention. Washington, 86 F.3d at 1503. The United States Supreme Court
19    has stated that “[t]imeliness is to be determined from all the circumstances. And it is to
20    be determined by the court in the exercise of its sound discretion; unless that discretion
21    is abused, the court’s ruling will not be disturbed on review.” NAACP v. New York, 413
22    U.S. at 366.
23
24
25          8
               Moreover, Courts in this circuit approve intervention motions without a pleading
26    where they are otherwise apprised of the grounds for the motion. Beckman Indus., Inc.,
      v. International Ins. Co., 966 F.2d 470, 474 (9th Cir. 1992); Westcherster Fire Ins. Co. v.
27    Mendez, 585 F,3d 1183, 1188 (9th Cir. 2009)(“the failure to comply with the Rule 24(c)
      requirement for a pleading is a ‘purely technical’ defect which does not result in the
28    ‘disregard of any substantial right.’”)
                                           14
           PROPOSED INTERVENORS’ EX PARTE APPLICATION FOR LEAVE TO INTERVENE
     Case 2:85-cv-04544-DMG-AGR Document 854 Filed 07/20/20 Page 21 of 29 Page ID
                                     #:39110



 1          In determining whether a motion to intervene is timely, the Ninth Circuit
 2    considers three factors: (1) the stage of the proceedings at the time the applicant seeks
 3    to intervene; (2) the prejudice to the other parties if the motion is granted; and (3) the
 4    reason for and length of the delay. League of United Latin Am. Citizens, 131 F.3d
 5    at 1302; United States v. Oregon, 745 F.2d 550, 552 (9th Cir. 1984). Post-judgment
 6    motions to intervene are not necessarily untimely, and have been allowed under certain
 7    circumstances. See United States ex rel. McGough v. Covington Techs. Co., 967 F.2d
 8    1391, 1394-95 (9th Cir.1992); United Airlines, Inc. v. McDonald, 432 U.S. 385, 395-96,
 9    (1977). In general, post-judgment interventions are tolerated when a party with interests
10    similar to the applicant’s fails to take further action. United States ex rel. McGough,
11    967 F.2d at 1393. In Pellegrino v. Nesbit, the Ninth Circuit stated that “[i]ntervention
12    should be allowed even after a final judgment where it is necessary to preserve some
13    right which cannot otherwise be protected.” Pellegrino v. Nesbit, 203 F.2d 463, 465 (9th
14    Cir. 1953).
15          A party’s interests are “practically impaired” absent a grant of intervention if they
16    “would be substantially affected in a practical sense by the determination made in an
17    action.” Fed. R. Civ. P. 24 advisory comm. nn. (Am. 1966). This requirement “is
18    primarily a practical guide to disposing of lawsuits by involving as many apparently
19    concerned persons as is compatible with efficiency and due process.” County of Fresno
20    v. Andrus, 622 F.2d 436 (9th Cir. 1980) (quoting Nuesse v. Camp, 385 F.2d 694 (D.C.
21    Cir. 1967)). Intervention as of right is appropriate in order to afford affected parties the
22    “opportunity to argue the propriety of, or limit the scope of, the injunctive relief sought
23    by plaintiffs.” Forest Conservation Council v. U.S. Forest Service, 66 F.3d 1489, 1498
24    (9th Cir. 1995).
25          The prospective intervenor’s burden to show that existing representation is
26    inadequate is “minimal: it is sufficient to show that representation may be inadequate.”
27    Forest Conservation Council v. U.S. Forest Service, 66 F.3d 1489, 1498 (9th Cir. 1995).
28
                                           15
           PROPOSED INTERVENORS’ EX PARTE APPLICATION FOR LEAVE TO INTERVENE
     Case 2:85-cv-04544-DMG-AGR Document 854 Filed 07/20/20 Page 22 of 29 Page ID
                                     #:39111



 1          Even if the Court finds that the Proposed Plaintiff-Intervenors who are
 2    accompanied Class Members are not entitled to intervene as of right, they should
 3    nonetheless be permitted to intervene pursuant to Federal Rule of Civil Procedure 24(b).
 4    The Court may allow “‘permissive intervention where the applicant for intervention
 5    shows (1) independent grounds for jurisdiction; (2) the motion is timely; and (3) the
 6    applicant’s claim or defense, and the main action, have a question of law or a question
 7    of fact in common.’” United States v. City of Los Angeles, 288 F.3d 391, 403 (9th Cir.
 8    2002) (quoting Northwest Forest Res. Council v. Glickman, 82 F.3d 825, 839 (9th Cir.
 9    1996)). In considering whether to grant permissive intervention, the Court “must
10    consider whether the intervention will unduly delay or prejudice the adjudication of the
11    original parties’ rights.” Fed. R. Civ. P. 24(b)(3).
12          B.     INTERVENTION SHOULD BE GRANTED UNDER RULE 24(A).
13                 1.     The Motion to Intervene is timely.
14          Timeliness with respect to motions to intervene “is a flexible concept,” United
15    States v. Alisal Water Corp., 370 F.3d 915, 921 (9th Cir. 2004). The circumstances
16    surrounding this litigation are unusual. Smith v. L.A. Unified Sch. Dist., 830 F.3d 843
17    (9th Cir. 2016). When evaluating the timeliness of a motion, the “[m]ere lapse of time
18    alone is not determinative.” Id. at 854 (citing United States v. State of Oregon, 745 F.2d
19    550, 552 (9th Cir. 1984)). Where a change of circumstances occurs, and that change is
20    the “major reason” for the motion to intervene, the stage of proceedings factor should be
21    analyzed by reference to the change in circumstances, and not the commencement of the
22    litigation. See id. In this case, the Government and class counsel have stipulated to
23    delay implementation of the Court’s orders in order to develop a protocol for
24    accompanied Class Members to be given the “option” of forced separation from their
25    parents, or else face imminent exposure to a deadly virus, over the objections of
26    accompanied Class Members and in disregard of their interests. This action by the
27    Government and counsel seeking to extend the detention of accompanied Class
28
                                           16
           PROPOSED INTERVENORS’ EX PARTE APPLICATION FOR LEAVE TO INTERVENE
     Case 2:85-cv-04544-DMG-AGR Document 854 Filed 07/20/20 Page 23 of 29 Page ID
                                     #:39112



 1    Members at facilities with COVID-19 outbreaks (79 positive cases as of July 19, 2020)
 2    occurred only recently and constitutes changed circumstances. Further, the terms of any
 3    waiver protocol developed jointly by the Government and class counsel have not even
 4    been disclosed to accompanied Class Members. The proposed intervention by the
 5    accompanied Class Members detained at the FRCs is thus timely.
 6                 2.    The Proposed Intervenors have an interest relating to the subject
 7                       of the litigation.
 8          The Plaintiff-Intervenors, accompanied children detained with their parents at the
 9    FRCs, are already Class Members and Plaintiffs. Therefore, it is clear that the Proposed
10    Intervenors have an interest relating to the subject of the litigation and the enforcement
11    of the Agreement (the minimal standards for the treatment of detained immigrant
12    children by the United States government). The Proposed-Intervenors seek to intervene
13    in the enforcement of the Agreement to ensure that their legal positions and arguments
14    are known and articulated to the Court, to ensure that the Court has all necessary factual
15    information, and to seek reconsideration of the Government’s and class counsel’s
16    stipulation to an extension of their already impermissibly lengthy detention in
17    congregate settings during a pandemic.
18                 3.    The interests of the Proposed Intervenors will be practically
19                       impaired if intervention is not granted.
20          Plaintiff-Intervenors’ interests in enforcing the previously-issued orders from this
21    Court and ensuring their prompt and orderly release from detention, as well as their
22    detention in safe and sanitary conditions pending their release, will be practically
23    impaired absent a grant of intervention. Plaintiff-Intervenors’ specific arguments
24    regarding the propriety and scope of proposed injunctive relief, actions to enforce orders
25    of the Court, and the safeguarding of their existing rights against undue infringement,
26    will go unheard before this Court absent a grant of intervention. This Court has found
27    ICE to be in violation of the Agreement’s requirements that Class Members may not be
28
                                           17
           PROPOSED INTERVENORS’ EX PARTE APPLICATION FOR LEAVE TO INTERVENE
     Case 2:85-cv-04544-DMG-AGR Document 854 Filed 07/20/20 Page 24 of 29 Page ID
                                     #:39113



 1    detained in secure, unlicensed facilities at all three of the FRCs, even before the onset of
 2    the current crisis brought on by the pandemic. The Government’s failure to comply with
 3    their responsibilities to promptly release the Plaintiff-Intervenors and to provide safe
 4    and sanitary conditions in licensed, non-secure facilities even outside of the threat
 5    brought on by COVID-19 has not been properly enforced or addressed by class counsel,
 6    who instead has unilaterally pursued an uncertain process of developing a protocol to
 7    waive their right to release under the Agreement, which Plaintiff-Intervenors aver may
 8    violate the due process and other legal rights of both parents and their Class Member
 9    children.
10          Current Flores class counsel Peter Schey, Center for Human Rights &
11    Constitutional Law, has refused multiple requests by attorneys with the non-profits
12    directly representing accompanied Class Members and their parents that he present their
13    arguments to the Court that neither a consent to separate nor a waiver of accompanied
14    Class Members’ Flores rights not to be indefinitely detained could be voluntary under
15    the coercive circumstances of the COVID-19 pandemic. Attorneys and non-profits
16    directly representing accompanied Class Members and their parents have also
17    repeatedly informed class counsel that consent to separation cannot be knowing when
18    there is no information about the terms of the consent or waiver, much less the legal
19    consequences of such a choice available to the decision-makers – the parents of
20    accompanied children who are detained at the FRCs. Without the Court’s order granting
21    accompanied Class Members detained at the FRCs leave to intervene, their interests will
22    be impaired as a practical matter as none of these positions will even be mentioned,
23    much less argued, before the Court.
24                 4.     Current representation of the Plaintiff-Intervenors’ interests is
25                        inadequate.
26          The position and interests of the Plaintiff-Intervenors, as those of all accompanied
27    Class Members detained at the FRCs, are not currently adequately represented before
28
                                           18
           PROPOSED INTERVENORS’ EX PARTE APPLICATION FOR LEAVE TO INTERVENE
     Case 2:85-cv-04544-DMG-AGR Document 854 Filed 07/20/20 Page 25 of 29 Page ID
                                     #:39114



 1    this Court with regard to the immediate and urgent issue of their unlawfully lengthy
 2    detention amid the COVID-19 pandemic. Specifically, the positions of the accompanied
 3    Class Members detained by ICE in the FRCs that are not being adequately pleaded and
 4    articulated to the Court are:
 5          a) Plaintiff-Intervenors will seek reconsideration of the July 17, 2020 deadline,
 6              given the already excessive length of their detention and the rapidly escalating
 7              numbers of the positive COVID-19 cases at the FRCs.
 8          The Plaintiff-Intervenors strongly object to the agreed Stipulation for a 10-day
 9    extension of the Friday, July 17, 2020 release deadline (filed after hours on Wednesday,
10    July 15, 2020), and will seek reconsideration of that extension. Flores class counsel did
11    not consult with Plaintiff-Intervenors or any other accompanied Class Members
12    detained at the FRCs, their parents, or their counsel in agreeing to this stipulation.
13    Further, it is abundantly clear, that during this time of extension, and indeed the period
14    which has run subsequent to each order from this Court following the commencement of
15    the pandemic, no party is heeding the warnings of this Court and the independent
16    monitors by advocating and ensuring continuing and strict implementation of the basic
17    health and safety policies necessary to protect accompanied children who remain
18    languishing in the FRCs.
19          b) The detention of accompanied Class Members at secure, non-licensed
20              facilities continues to violate the Flores Settlement Agreement such that no
21              accompanied class member may be held at any of the three FRCs for any
22              length of time, but Flores class counsel has declined multiple requests to make
23              this argument.
24          As detailed above, this Court has repeatedly ordered the Government to comply
25    with the Agreement, and has held more than once that the three FRCs do not comply
26    with the Agreement’s requirements that Class Members may be detained only in non-
27    secure, licensed facilities. Plaintiff-Intervenors’ prolonged detention in unlicensed,
28
                                           19
           PROPOSED INTERVENORS’ EX PARTE APPLICATION FOR LEAVE TO INTERVENE
     Case 2:85-cv-04544-DMG-AGR Document 854 Filed 07/20/20 Page 26 of 29 Page ID
                                     #:39115



 1    secure facilities violates Paragraphs 11 and 19 of the Agreement and its requirement that
 2    children be detained in the “least restrictive setting.”
 3            Pursuant to the Agreement, children who are determined to be a flight risk or a
 4    danger to themselves or others under Paragraph 14 may be “placed temporarily in a
 5    licensed program until such a time as release can be effected in accordance with
 6    Paragraph 14 above or until the minor’s immigration proceedings are concluded,
 7    whichever occurs earlier.” FSA, ¶ 19. Even under those circumstances, ICE “shall place
 8    each detained minor in the least restrictive setting appropriate to the minor’s age and
 9    special needs, provided that each setting is consistent with its interests to ensure the
10    minor’s timely appearance before the [Department] and the immigration courts and to
11    protect the minor’s well-being and that of others.” FSA, ¶ 11.
12            As noted above, in 2015, the Court determined that “according to the language of
13    the Agreement, [ICE] must house children who are not released in a non-secure facility
14    that is licensed by the appropriate state agency to care for dependent children.” Flores
15    v. Johnson, 212 F. Supp. 3d at 877. “The fact that the family residential centers cannot
16    be licensed by an appropriate state agency simply means that, under the Agreement,
17    Class Members cannot be housed in these facilities except as permitted by the
18    Agreement.” Id. In 2017, Judge Gee “once again [found] that because the family
19    residential centers are secure, unlicensed facilities, [ICE] cannot be deemed in
20    substantial compliance with the Agreement.” Flores v. Sessions, 394 F. Supp. 3d at
21    1070.
22            It is undisputed that the three Family Detention Centers in Berks, Dilley, and
23    Karnes continue to be secure and unlicensed and therefore do not comply with the
24    Agreement. See id. at 1068–69 (“Defendants do not dispute that the family residential
25    centers continue to be unlicensed”; “Defendants do not dispute that the facilities are
26    secure”). For Plaintiff-Intervenors and all accompanied children detained at the FRCs
27    that have never been determined to be a flight risk or a danger to themselves or others,
28
                                           20
           PROPOSED INTERVENORS’ EX PARTE APPLICATION FOR LEAVE TO INTERVENE
     Case 2:85-cv-04544-DMG-AGR Document 854 Filed 07/20/20 Page 27 of 29 Page ID
                                     #:39116



 1    detention in a secure, unlicensed facility is not the “least restrictive setting appropriate
 2    to the minor’s age and special needs.” FSA, ¶ 11. As a result, the Government’s choice
 3    to detain Plaintiff-Intervenors at the FRCs has been and continues to be unlawful. Yet,
 4    for unknown reasons, class counsel has failed to adequately represent the interests of
 5    Plaintiff-Intervenors by seeking an injunction to prevent the Government from detaining
 6    Class Members at the FRCs and has not zealously advocated for their release based on
 7    the Government’s continuing non-compliance with the orders of this Court.
 8            c) Plaintiff-Intervenors doubt the validity of any waiver because there can be no
 9                voluntary consent to separate from parents under the coercive circumstances
10                of the pandemic with active COVID-19 outbreaks at two out of the three
11                FRCs.9
12            The attorneys at the non-profit organizations directly representing accompanied
13    Flores Class Members detained at the FRCs have voiced their strong objections
14    repeatedly and directly to Flores class counsel on multiple occasions to class counsel’s
15    focus on developing a waiver protocol, rather than on enforcing the existing orders, and
16    have expressed their doubt that a “voluntary” waiver of Class Members’ Flores rights or
17    parental consent to separate is possible under the current, dire conditions of pandemic.
18    Plaintiff-Intervenors are being offered the “option” of either separating from their
19    parents, which is well-documented as causing life-long trauma or extended detention,
20    which is also well-documented as causing life-long-trauma, in addition to exposure to a
21    deadly virus. See Govindaiah Decl., ¶¶ 3-4; Exs. B, C.
22            d) Plaintiff-Intervenors object to any protocol whereby the terms and legal
23                consequences of a waiver are completely unknown, and where counsel for
24                accompanied Class Members will be informed after the “choice” between
25                separation and indefinite detention is made.
26
      9
27      Accompanied Class Members do not concede that there can be any voluntary waiver of Flores rights against
      indefinite detention under threat of family separation or vice versa as a general, but the instant motion is focused
28    on the extreme and urgent circumstances that exist specific to the coronavirus pandemic.

                                            21
            PROPOSED INTERVENORS’ EX PARTE APPLICATION FOR LEAVE TO INTERVENE
     Case 2:85-cv-04544-DMG-AGR Document 854 Filed 07/20/20 Page 28 of 29 Page ID
                                     #:39117



 1           No “knowing” consent to separate or to waive their rights under the Agreement
 2    can be given when neither counsel nor decision-makers for accompanied Class
 3    Members have been provided with any information whatsoever as to the legal
 4    consequences of that choice. The non-profits providing direct representation to
 5    accompanied Class Members and their parents are not in any position to advise them
 6    properly. Counsel for the Plaintiff-Intervenors have received no information from either
 7    the Government or class counsel regarding the terms and/or the legal consequences of
 8    any purported waiver. Moreover, class counsel, in a telephone call update, stated that it
 9    was unclear whether parents would be able to consult with counsel, would meet with
10    ICE alone/unrepresented, and that ICE would advise counsel for the accompanied Class
11    Members of the parents’ “choice” after the parents make their decision.
12           C.    INTERVENTION SHOULD BE GRANTED UNDER RULE 24(B).
13           The standard for permissive intervention is easily satisfied here, as all that is
14    required is “a common question of law or fact.” Kootenai Tribe of Idaho v. Veneman,
15    313 F.3d 1094, 1111 (9th Cir. 2002). Proposed Plaintiff-Intervenors do not raise any
16    novel or additional questions of law and fact. Rather, they seek to protect the
17    substantive rights of all Class Members under the Agreement and ensure that the
18    Government comply with the Court’s order to release all Class Members with all
19    deliberate speed and implement increased protections from COVID-19. Where, as here,
20    current class counsel has ignored the objections of the Proposed Plaintiff-Intervenors
21    and failed to adequately advocate on their behalf, permissive intervention is appropriate.
22    Newberg on Class Actions § 9:36 (5th ed., 2020) (observing that courts are more
23    amenable to permissive intervention “when intervention would strengthen the adequacy
24    of the representation.”).
25    IV.    CONCLUSION
26           For all the foregoing reasons, Proposed Plaintiff-Intervenors, B.L.N, D.F.L.G. and
27    W.B., accompanied Class Members detained with their parents at the three Family
28
                                            22
            PROPOSED INTERVENORS’ EX PARTE APPLICATION FOR LEAVE TO INTERVENE
     Case 2:85-cv-04544-DMG-AGR Document 854 Filed 07/20/20 Page 29 of 29 Page ID
                                     #:39118



 1    Residential Centers respectfully request that this Court enter the Proposed Order
 2    submitted herewith, which will grant them leave to intervene so as to: (i) protect their
 3    interests in the enforcement of the Agreement; (ii) address the adequacy of class counsel
 4    and appointment of co-counsel to represent the interests of accompanied Class Members
 5    detained by the Government at the FRCs; (iii) address Proposed Plaintiffs-Intervenors’
 6    request for reconsideration of the extension of the July 17, 2020 release deadline, and to
 7    address any request for any extension; and (iv) address any proposed waiver protocol;
 8    and that the Court grant such other and further relief as it may deem just and proper.
 9
10                                      Respectfully submitted,
11    Dated: July 20, 2020              AKIN GUMP STRAUSS HAUER & FELD LLP
                                        Michael J. Stortz
12                                      Brett M. Manisco
13                                      REFUGEE AND IMMIGRANT CENTER FOR
                                        EDUCATION AND LEGAL SERVICES
14                                      Manoj Govindaiah (Pro Hac Pending)
15                                      ALDEA – THE PEOPLE’S JUSTICE CENTER
                                        Bridget Cambria (Pro Hac Pending)
16
17                                      By           /s/ Michael J. Stortz
                                                      Michael J. Stortz
18                                                    Attorneys for Plaintiff-Intervenors
                                                      B.L.N., D.F.L.G., and W.B.
19
20
21
22
23
24
25
26
27
28
                                           23
           PROPOSED INTERVENORS’ EX PARTE APPLICATION FOR LEAVE TO INTERVENE
